





CITATION: R. v. Dorsey, 2011 ONCA 540



DATE: 20110803



DOCKET: C49182



COURT OF APPEAL FOR ONTARIO



Feldman, Blair and Watt JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Anthony Lorne Dorsey



Appellant



Corie A. Langdon, for the appellant



Deborah Krick, for the respondent



Heard and endorsed: July 29, 2011



On appeal from conviction entered by Justice Ferguson of the
          Superior Court of Justice, dated April 24, 2008



APPEAL BOOK ENDORSEMENT



[1]

The appellant appeals his convictions for robbery, use of imitation
    firearm, break and enter and breach of probation. His submission is that the
    trial judge erred in his approach to the eye witness identification evidence by
    not addressing its frailties and by coming to inconsistent conclusions as to
    its reliability. We do not agree.

[2]

The trial judge carefully and thoroughly considered each piece of
    evidence. He specifically explained that he did not use a process of deduction
    by relying on some of the eye witness evidence simply because it matched the
    appellant when he was found outside the house that was involved. He was
    entitled to accept the evidence he did and to conclude based on all of the
    circumstantial evidence that he accepted, including the description of a white
    t-shirt, red baseball cap, black arms and the brandishment of a red tube
    together with finding a replica gun wrapped in a red bandana in the bushes near
    where the appellant was found outside the house, that the case against the
    appellant was proved beyond a reasonable doubt.

[3]

The appeal is therefore dismissed.


